Fee Cueiam.
Tbe only exception presented for our consideration comes from bis Honor’s refusal to grant tbe defendant’s motion for judgment as of nonsuit. We bave carefully examined tbe evidence, and bave reached tbe conclusion tbat tbe reasonable inferences arising therefrom are sufficient to carry tbe case to tbe jury. No material benefit would be derived from setting out tbe evidence, as it presents only a question of fact.
Upon tbe record and tbe exceptions, we think tbe judgment should be affirmed; and it is so ordered.
No error.